                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JANE DOE,                                    Case No. 21-cv-01919-HSG
                                   8                     Plaintiff,                      SCHEDULING ORDER
                                   9              v.                                     Re: Dkt. No. 24
                                  10        PASSPORT RESORTS, LLC, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            A case management conference was held on June 22, 2021. Having considered the parties’

                                  14   proposals, see Dkt. No. 24, the Court SETS the following deadlines pursuant to Federal Rule of

                                  15   Civil Procedure 16 and Civil Local Rule 16-10:

                                  16
                                                                      Event                               Deadline
                                  17             Plaintiff’s Brief on Jane Doe                July 30, 2021
                                  18             Defendant’s Response Brief (if any)1         August 15, 2021

                                  19             Amendment of Pleadings/ Joinder              October 1, 2021
                                                 Close of Fact Discovery                      December 1, 2021
                                  20
                                                 Exchange of Expert Reports                   December 20, 2021
                                  21
                                                 Dispositive Motion Hearing Deadline          January 27, 2022, at 2:00 p.m.
                                  22             Pretrial Conference                          April 26, 2022, at 3:00 p.m.
                                  23             Jury Trial (5 Days)                          May 16, 2022, at 8:30 a.m.
                                  24

                                  25   //

                                  26   //

                                  27
                                       1
                                  28    The Doe issue will be deemed submitted upon conclusion of this briefing schedule unless the
                                       Court orders otherwise.
                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders. This

                                   3   terminates Docket No. 24.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 6/30/2021

                                   6                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   7                                                  United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
